ON MOTION FOR REHEARING.
ALLEN, J.
Learned counsel for appellant fear that we have overlooked the argument advanced in their reply brief in support of the contention that *621it is not essential that the record show the saving of an exception where a motion for a new trial is sustained. We did not overlook this argument, but regarded it as without force. An exception to the action of the court upon a motion for new trial, whatever such ruling may he, must he contained in the hill of exceptions in order to preserve the matter for review in the appellate court, under our practice. Such, in effect, is the .general statement of the rule in Hays v. Foos, supra. And we know of no possible ground for making the distinction sought to be made by counsel. Nor is what we said in Thaler v. Niedermeyer et al., 185 Mo. App. 250, 170 S. W. 378, as to this rule of law, of any consequence here; for whatever may be said of it, it is settled by many rulings of the Supreme Court, which it is our plain duty to follow.
The motion for rehearing is overruled.